Citation Nr: 0500245	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  97-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office  in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected mechanical low back pain with disc 
protrusion.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected hallux valgus with arthritis of the right 
foot.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected hallux valgus with arthritis of the left 
foot.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected cubital tunnel syndrome of the right elbow.

5.  Entitlement to a rating in excess of 10 percent for the 
service connected cubital tunnel syndrome of the left elbow.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION


The veteran had active service from January 1978 to July 
1996.

This appeal arises from rating decisions of the Wichita, 
Kansas Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for the service connected low back 
disability, hallux valgus with arthritis of both feet, and 
cubital tunnel syndrome of both elbows.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, a review of the record shows that VA examinations 
conducted in July 2003 VA are inadequate for rating purposes 
as the examiner did not address the presence or absence of 
all of the diagnostic criteria necessary to fully and fairly 
evaluate the veteran's claims.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  

In this case, the veteran has asserted that his elbow and 
back disabilities increase in severity with activity and 
during flare-ups due to pain, weakness and a lack of 
endurance.  Accordingly, in view of the veteran's complaints 
and the absence of necessary clinical findings for the 
adjudication of this claim, the veteran should be afforded 
another VA examination which addresses the factors mandated 
in DeLuca.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Accordingly, the veteran should be 
afforded an additional VA examination that take into account 
all recent treatment records and contains all necessary 
clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant medical evidence 
that is not already of record to include 
all current treatment records from the 
Kansas City and Topeka VA medical 
centers.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  In addition, the veteran 
should be requested to provide all 
relevant information regarding time lost 
from work and time spent hospitalized as 
a result of his service connected 
disabilities.  Once obtained, all 
records must be permanently associated 
with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination by a 
physician who has not previously examined 
him (the report of examination must 
reflect that the examination was 
conducted by a physician).  The claims 
folder must be made available to the 
physician for review prior to the 
examination and all necessary diagnostic 
testing should be accomplished.  All of 
the following points of development must 
be accomplished.

a)  The physician should provide complete 
range of motion studies for the low back 
and elbows.  The physician should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement of the low 
back, right elbow or left elbow and 
whether there is likely to be additional 
range of motion loss of the service-
connected low back, right elbow or left 
elbow due to any of the following:  (1) 
pain on use, including flare-ups;  (2) 
weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  

b)  The physician should provide a 
detailed list of all complaints and 
clinical findings regarding the feet to 
include the degree to which pain affects 
the functioning of the feet.  The 
physician should then characterize the 
severity of the service connected left 
hallux valgus with arthritis and right 
hallux valgus with arthritis as 
"moderate," "moderately severe," or 
"severe."   38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  Each of the above criteria 
must be addressed by the physician.

c)  With regard to the low back, the 
physician should indicate whether there 
is evidence of severe intervertebral disc 
disease with recurring attacks with 
intermittent relief; or pronounced 
intervertebral disc disease with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc with little intermittent 
relief.  The physician should also 
indicate whether there is evidence of 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least six weeks during the 
past 12 months; or whether there is 
evidence of intervertebral disc syndrome 
with incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months.  The physician must detail for 
the record all orthopedic and neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  Each 
of the above criteria must be addressed 
by the physician.

d)  With regard to the service connected 
elbows, the physician should provide 
complete clinical findings to include 
whether there is loss of reflexes, muscle 
atrophy, sensory disturbances or constant 
pain which at times is excruciating 
resulting from the service connected 
cubital tunnel syndrome of the right and 
left elbows.  The physician should 
indicate whether there is evidence of 
mild, moderate or severe incomplete 
paralysis of the ulnar nerve; or whether 
there is evidence of complete paralysis 
of the ulnar nerve with "griffin claw" 
deformity due to flexor contraction of 
ring and little fingers, atrophy very 
marked in dorsal interspace and thenar 
and hypothenar eminences, loss of 
extension of ring and little fingers 
cannot spread the fingers (or reverse), 
cannot adduct the thumb, and flexion of 
wrist weakened.  Each of the above 
criteria must be addressed by the 
physician. 

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues remaining on 
appeal to include the consideration of 
the provisions of 38 C.F.R. § 3.321.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




